NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
INTEL CORPORATION,
Plaintiff-Appellee,
V.
NEGOTIATED DATA SOLUTIONS, INC.,
Defendant-Appellant,
AND
ASUS COMPUTER INTERNATIONAL, INC.,
ACER AMERICA CORPORATION, ACER, INC.,
LENOVO GROUP LTD., AND LENOVO, INC.,
Defendcmts.
2011-1448
Appeal from the United States District C0urt for the
Eastern District of 'l`exas in case n0s. 08-CV-0319 and 11-
CV-O247, Chief Judge David J. F0ls0m.
ON MOTION
ORDER

INTEL CORP V. NEGOTIATED DATA 2
Negotiated Data S01utions, Inc. moves for an exten-
sion 0f ti1ne, until Dece1:nber 12, 2011, to file its reply
brief
Up0n consideration thereof
IT IS ORDERED THATZ
The motion is granted
FOR THE COURT
997 2 7 mm /S/ Jan H01~ba1y
Date J an Horba1y
C1erk
ccc Garland T. Stephens, Esq.
The0d0re Stevens0n III, ESq. F"-ED
s21
’ U.S. COi1RT 0F APPEALS FOR
THE FEDERAL CfRCU|T
0CT 2 7 2011
JAN HORBN.Y
CLERK